Order of the Supreme Court, New York County (Carmen Beauchamp Ciparick, J.), entered on or about July 7, 1989, which granted defendant’s motion for summary judgment dismissing the complaint, unanimously affirmed, without costs.
In this action by plaintiff Technology Finance Group, Inc. against defendant Grumman Data Systems Corporation for breach of an alleged agreement to lease two IBM computer systems from plaintiff Technology for a period of five years at a combined rental in excess of $10,000,000, we find that the complaint was properly dismissed for lack of a binding contract between the parties.
Specifically, the correspondence exchanged by the parties expressed an intention not to be contractually bound unless certain specific documents were executed and until their preliminary negotiations had culminated in the execution of a formal lease agreement. The record reveals that neither of these prerequisites for contractual liability was, in fact, satisfied (Beck v New York News, 61 NY2d 620; Scheck v Francis, 26 NY2d 466, 469; Brause v Goldman, 10 AD2d 328, 332, affd 9 NY2d 620). Concur—Ross, J. R, Carro, Asch and Rubin, JJ.